17-13162-shl        Doc 822       Filed 05/10/21 Entered 05/10/21 13:37:59                     Main Document
                                               Pg 1 of 5



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------x
In re                                                           Chapter 11

Navillus Tile, Inc., DBA Navillus Contracting,                  Case No. 17-13162 (SHL)

                           Debtor.
------------------------------------------------------x

                DECLARATION OF SELINA MADDOCK IN SUPPORT
               OF REORGANIZED DEBTOR’S MOTION FOR AN ORDER
        (I) REOPENING BANKRUPTCY CASE FOR THE LIMITED PURPOSE OF
     ENFORCING THE CHAPTER 11 DISCHARGE AND PLAN INJUNCTION AND
      (II) ENFORCING THE CHAPTER 11 DISCHARGE AND PLAN INJUNCTION

          Selina Maddock, pursuant to 28 U.S.C. § 1746, declares the following under penalty of

perjury:

          1.     I am General Counsel of Navillus Tile, Inc., DBA Navillus Contracting

(“Navillus”). I have been employed by Navillus since November 2016 and have held the position

of General Counsel since July 2018. I am fully familiar with the facts and circumstances stated

herein.

          2.     I respectfully submit this Declaration in support of Navillus’ Motion for an Order

(I) Reopening Bankruptcy Case for the Limited Purpose of Enforcing the Chapter 11 Discharge

and Plan Injunction and (II) Enforcing the Chapter 11 Discharge and Plan Injunction.

          3.     On or about August 31, 2015, Navillus and the New York City Housing Authority

(“NYCHA”) entered into Contract No. BW 1507030 1 (the “NYCHA Contract”) for “Exterior

Brickwork Restoration, Roofing Replacement with built up roofing and related work at all 14

buildings of Parkside Houses,” located in Bronx, New York.




1
 In the State Court Action (as hereinafter defined), the contract number is identified as Contract No. BW 1222342.
The contract number was subsequently changed to Contract No. BW 1507030.


FF\11466312.3
17-13162-shl      Doc 822    Filed 05/10/21 Entered 05/10/21 13:37:59            Main Document
                                          Pg 2 of 5



        4.      Navillus substantially completed the work under the NYCHA Contract by

September 1, 2017, the contract completion date, approximately two months before the chapter 11

filing by Navillus on November 8, 2017.

        5.      On August 5, 2020, NYCHA commenced a state court action (the “State Court

Action”) against Navillus and Cowi Consulting, Inc. f/k/a Gandhi Engineering, Inc. (“Cowi”) in

the Supreme Court of the State of New York, County of New York entitled New York City Housing

Authority v. COWI Consulting, Inc. f/k/a Gandhi Engineering, Inc. and Navillus Tile, Inc. d/b/a

Navillus Contracting, Index No. 451637/2020 (Sup. Ct, New York County). A copy of the

Complaint is attached hereto as Exhibit A.

        6.      In response to the Complaint in the State Court Action, on January 21, 2021,

Navillus filed its Answer with Cross-Claims [State Court ECF No. 11] in the State Court Action

(the “Navillus Answer”). A copy of Navillus Answer is attached hereto as Exhibit B.

        7.      On January 22, 2021, Cowi filed its Answer to Complaint [State Court ECF No. 12]

(the “Cowi Answer”). A copy of the COWI Answer is attached hereto as Exhibit C.

        8.      NYCHA did not make a demand, pre-petition or post-petition, on Navillus’ insurers

in connection with the claims asserted in the State Court Action.

        9.      The State Court Action alleges that Cowi prepared the construction contract

documents and specified Type O mortar for the repointing work on the brick facades of the

Parkside Houses buildings. See NYCHA Complaint at ¶ 33. NYCHA alleges that Type O mortar

was unsuitable for repointing the brick facades of the Parkside Houses buildings, and caused and/or

exacerbated water intrusion into the facades. See NYCHA Complaint at ¶ 30-31. NYCHA further

alleges that poor workmanship by Navillus exacerbated the use of inappropriate mortar and the

resulting leaks into the Parkside Houses facades. See NYCHA Complaint at ¶ 35. The Complaint




FF\11466312.3
17-13162-shl      Doc 822     Filed 05/10/21 Entered 05/10/21 13:37:59            Main Document
                                           Pg 3 of 5



asserts breach of contract and professional malpractice causes of action against Cowi, as well as

breach of contract and negligence causes of action against Navillus, and seeks damages against

both in an amount not less than $11,900,000.00. NYCHA Complaint at ¶ 37-64.

        10.     However, NYCHA learned before the Petition Date, and at a time when work under

the NYCHA Contract was close to complete, that there was substantial water intrusion into

Parkside Houses apartments through brick facades of the Parkside Houses buildings where work

under the NYCHA Contract had recently been performed.

        11.     In this regard, on July 14, 2017, NYCHA issued Change Order No. 6 to the NYCHA

Contract in the total amount of $388,249.92 requiring Navillus to apply water sealer to brick

facades and to caulk windows at Parkside Houses. Change Order No. 6 states, in relevant part, that

the change “is required to address unanticipated water intrusion to six buildings at Parkside

Houses.” A copy of Change Order No. 6 is attached hereto as Exhibit D.

        12.     There was detailed discussion of water infiltration complaints at a project progress

meeting held in connection with the NYCHA Contract on July 28, 2017, attended by NYCHA,

Cowi and Navillus, among others. A copy of the minutes from the project progress meeting is

attached hereto as Exhibit E. The meeting minutes, at pages 5 – 7, state, among other things:

                   After the rainstorm on Friday 5/5/17, a number of water complaints were
                   received. Some were in other apartments at the same corners we had already
                   previously performed additional work. Some were even in the same apartments
                   that we had just addressed with the recent additional work at the corners of
                   Building Nos. 5, 6 and 11. * * *
                   It was noted that no Report has been issued by Gandhi [n/k/a Cowi Consulting]
                   assessing the water infiltration issues. STV [STV Construction Inc., the project
                   construction manager] is on record indicating that they do not feel the
                   application of this sealant is the solution to the problem and that this work
                   should be held off until Gandhi issues a Report of their observations and makes
                   recommendations to address the water infiltration issues at Parkside Houses in
                   a more holistic manner.

        13.     NYCHA asserts that it retained the services of Superstructures Engineers and



FF\11466312.3
17-13162-shl      Doc 822     Filed 05/10/21 Entered 05/10/21 13:37:59          Main Document
                                           Pg 4 of 5



Architects in 2019 (“Superstructures”) to investigate the water intrusion problems at Parkside

Houses. NYCHA Complaint, ¶ 28.                Significantly, Navillus had no knowledge of the

Superstructures investigation or report until after the service of the NYCHA complaint on Navillus

in November 2020 and its review of the NYCHA Complaint. Navillus did not receive a copy of

the report, issued November 5, 2019 and entitled “Exteriors Conditions Report” on Parkside

Houses (the “Superstructures Report”) until on or about March 15, 2021 after counsel for Navillus

in the State Court Action pressed counsel for NYCHA for the production of the report and

appendices. NYCHA has still not provided Navillus with the appendices to the report. A copy of

the Superstructures Report is attached hereto as Exhibit F.

        14.     The Superstructures Report, although issued in November 2019, reveals that Cowi

prepared a Water Infiltration Investigation Report on Parkside Houses in August 2017

“immediately after [the] 2015-2016 façade and roof repair work was completed (Refer to Appendix

E).” See Superstructures Report, page 3. The Water Infiltration Investigation Report prepared by

Cowi in August 2017 found façade deficiencies, including distressed brick masonry and

deteriorated mortar joints. See Superstructures Report, page 3.

        15.     Navillus had no knowledge of Cowi’s August 2017 Water Infiltration Report until

it received and reviewed the Superstructures Report on or about March 15, 2021.

        16.     Additionally, inspections of many residential apartments in the Parkside Houses in

January and February 2018 were conducted to document reported leaks. See Superstructures

Report, page 3.



                               [Remainder of page intentionally left blank.]




FF\11466312.3
17-13162-shl   Doc 822   Filed 05/10/21 Entered 05/10/21 13:37:59   Main Document
                                      Pg 5 of 5
